

115 HR 3621 IH: Rechecking Eligibility of Applicants to the Lifeline Program to Prevent Losses Yearly Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3621IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Russell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require subscribers to services supported through the Lifeline program of the Federal
			 Communications Commission to reapply for such services on an annual basis.
	
 1.Short titleThis Act may be cited as the Rechecking Eligibility of Applicants to the Lifeline Program to Prevent Losses Yearly Act of 2017 or the REAPPLY Act of 2017. 2.Annual reapplication for Lifeline servicesNot later than 90 days after the date of the enactment of this Act, the Federal Communications Commission shall amend subpart E of part 54 of title 47, Code of Federal Regulations, so as to prohibit a provider of a Lifeline service from seeking or receiving reimbursement for providing such service to a subscriber unless, on an annual basis—
 (1)such subscriber submits an application for such service in the same manner, and subject to the same requirements, as in the case of an initial application for such service; and
 (2)the eligibility of such subscriber to receive such service is determined and certified in the same manner, and subject to the same requirements, as in the case of the initial such determination and certification.
			